DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Status of Claims
This office action considers claims 1-16 and 21-24 are pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
capping layer substantially free of oxygen over the metal layer; forming a self-assembled monolayer (SAM) exclusively over the capping layer, wherein neither the SAM, nor a different SAM, is formed over portions of the semiconductor device extending beyond the capping layer; and after forming the SAM over the capping layer, performing a thermal process….” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the 

The following is a statement of reasons for allowance for claim 13. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
and wherein the SAM has a head group and an organic chain attached to the head group; performing a first thermal process to remove the organic chain and leave the head group on the metal capping layer; and performing a second thermal process, wherein the head group prevents diffusion of the metal capping layer during the second thermal process.” as recited in claim 13 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper 

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the selectively forming the pinning layer includes: 44826-3720-3925 v.1Serial No.: 16/270,057Attorney Docket No. 2018-0199/24061.3737US01 selectively forming a self-assembled monolayer (SAM) over the oxygen-free metal capping layer without forming another SAM over the low-K dielectric layer, wherein the SAM has a head group and a tail group; and partially removing the SAM in a wet chemical treatment, wherein partially removing the SAM includes removing the tail group while the head group remains on the oxygen-free metal capping layer; and after selectively forming the pinning layer.” as recited in claim 21 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the selectively forming the pinning layer 

The most relevant prior art of references Kuo et al. (US PGpub: 2014/0231398 A1), in view of in view of Huang et al. (US PGpub: 2016/0181163 A1), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 13 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 13 and 21 are deemed patentable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SHEIKH MARUF/Primary Examiner, Art Unit 2828